

SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this "Agreement"), dated as of April 24, 2008, by
and among Terminus, Inc., a Nevada corporation ("Terminus"), The Blackhawk Fund,
a Nevada corporation ("Blackhawk", together with Terminus, the "Issuers"), and
the subscriber identified on the signature page hereto (the "Subscriber").
 
WHEREAS, the Issuers and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D ("Regulation
D") as promulgated by the United States Securities and Exchange Commission (the
"Commission") under the Securities Act of 1933, as amended (the "1933 Act");
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Issuers shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase up to (i) Five Hundred Fifty
Thousand Dollars ($550,000) (the "Purchase Price") of principal amount of
promissory notes of the Issuers ("Note" or "Notes"), a form of which is annexed
hereto as Exhibit A and (ii) Five Hundred Thousand (500,000) shares of Blackhawk
Series A Preferred Stock, par value $0.00 1 per share (the "Blackhawk Series A
Shares"), convertible into shares (the "Conversion Shares") of Blackhawk Common
Stock at the per share conversion price set forth in the Blackhawk Series A
Certificate of Designation, a form of which is attached hereto as Exhibit B. The
Notes, the Blackhawk Series A Shares and the Conversion Shares are collectively
referred to herein as the "Securities";
 
WHEREAS, concurrent with the Closing Date (as defined in Section 2 below)
Terminus will purchase 10,000,000 shares of Blackhawk Series C Preferred Stock,
par value $0.00 1 per share (the "Blackhawk Series C Shares");
 
WHEREAS, to secure payment for the Notes, concurrent with the Closing Date,
Terminus will pledge the Blackhawk Series C Shares to Subscriber (the "Pledged
Shares") pursuant to a share pledge agreement substantially in the form attached
hereto as Exhibit C (the "Pledge Agreement")
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Issuers and the Subscriber hereby agree as
follows:
 
1. Conditions To Closing. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, the Subscriber shall purchase
and the Issuers shall sell to the Subscriber a Note in the principal amount
designated on the signature page hereto. The aggregate amount of the Notes to be
purchased by the Subscriber on the Closing Date shall, in the aggregate, be
equal to the Purchase Price.
 
2. Closing Date. The "Closing Date" shall be the date that subscriber funds
representing the net amount due the Issuers from the Purchase Price is
transmitted by wire transfer or otherwise to or for the benefit of the Issuers.
The consummation of the transactions contemplated herein for the Closing shall
take place at the offices of Indeglia & Carney, P.C., 1900 Main Street, Suite
125, Irvine, CA 92614, upon the satisfaction of all conditions to Closing set
forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Subscriber’s Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Issuers that:
 
(a) Organization and Standing of the Subscriber. The Subscriber is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b) Authorization and Power. The Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
the Blackhawk Series A Shares being sold to it hereunder. The execution,
delivery and performance of this Agreement by the Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of the Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of the
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which the Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Subscriber). The Subscriber is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes or the Blackhawk Series A Shares in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
the Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Issuers herein.
 
(d) Information on Issuers. The Subscriber has received and had the opportunity
to review all documents and any other information requested from the Issuers,
has been given full and complete access to information regarding the Issuers,
and has utilized such access to the Subscriber’s satisfaction for the purpose of
obtaining such information regarding the Issuers as the Subscriber has
reasonably requested; and, particularly, the Subscriber has been given
reasonable opportunity to ask questions of, and receive answers from,
representatives of the Issuers concerning the terms and conditions of the
offering of the Notes and to obtain any additional information, to the extent
reasonably available.
 
(e) Information on Subscriber. The Subscriber is an "accredited investor", as
such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Issuers to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate.
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Purchase of Securities. On the Closing Date, the Subscriber will purchase
the Notes and the Blackhawk Series A Shares as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.
 
(g) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.
 
(h) Note Legend. The Note shall bear the following legend:
 
"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUERS THAT SUCH
REGISTRATION IS NOT REQUIRED."
 
(i) Blackhawk Series A Shares Legend. The Blackhawk Series A Shares shall bear
the following legend:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THESE SHARES, AND THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SHARES REPRESENTED BY THIS CERTIFICATE OR THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THESE SHARES UNDER SAID ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED."
 
(j) Conversion Shares Legend. The Conversion Shares shall bear the following
legend:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SHARES REPRESENTED BY THIS CERTIFICATE UNDER SAID ACT OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION
IS NOT REQUIRED."
 
 
3

--------------------------------------------------------------------------------

 
 
(k) Communication of Offer. The offer to sell the Notes and the Blackhawk Series
A Shares was directly communicated to the Subscriber by the Issuers. At no time
was the Subscriber presented with or solicited by any leaflet, newspaper or
magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.
 
(l) [Intentionally omitted].
 
(m) Restricted Securities. Subscriber understands that the Securities have not
been registered under the 1933 Act and the Subscriber will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Notes unless
pursuant to an effective registration statement under the 1933 Act.
Notwithstanding anything to the contrary contained in this Agreement, the
Subscriber may transfer (without restriction and without the need for an opinion
of counsel) the Securities to its Affiliates (as defined below) provided that
each such Affiliate is an "accredited investor" under Regulation D and such
Affiliate agrees to be bound by the terms and conditions of this Agreement. For
the purposes of this Agreement, an "Affiliate" of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. For purposes
of this definition, "control" means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
(n) No Governmental Review. The Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Notes nor have such authorities passed upon or endorsed
the merits of the offering of the Notes.
 
(o) Correctness of Representations. The Subscriber represents as to the
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof.
 
4. Issuers Representations and Warranties. Each Issuer represents and warrants
to and agrees with the Subscriber, on a joint and several basis, that except as
otherwise qualified in the Transaction Documents:
 
(a) Due Incorporation. Issuer is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has the requisite corporate power to own its properties and to carry on its
business. Issuer is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purpose of this Agreement, a "Material Adverse Effect" shall
mean a material adverse effect on the financial condition, results of
operations, properties or business of the Issuers taken as a whole.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Outstanding Stock. All issued and outstanding shares of capital stock of
each Issuer has been duly authorized and validly issued and are fully paid and
nonassessable and, with respect to Terminus, to its knowledge, have been issued
in compliance with all federal and applicable state securities laws.
 
(c) Authority; Enforceability. This Agreement, the Notes, the Blackhawk Series A
Shares and any other agreements delivered together with this Agreement or in
connection herewith (collectively "Transaction Documents") have been duly
authorized, executed and delivered by each Issuer, as applicable, and are valid
and binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. Issuer has full corporate power
and authority necessary to enter into and deliver the Transaction Documents and
to perform its obligations thereunder.
 
(d) Additional Issuances; Voting. There are no outstanding agreements or
preemptive or similar rights affecting Blackhawk’s common stock or equity and no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of any shares of common stock or equity of Blackhawk except as
described on Schedule 4(d). The common stock of Blackhawk on a fully diluted
basis outstanding as of the last trading day preceding the Closing Date is set
forth on Schedule 4(d). Holders of the Series C Preferred Stock hold 0%, on a
fully diluted basis, of the outstanding common stock of Blackhawk and 62.4% of
all votes entitled to be cast in any matter requiring or permitting a vote of
stockholders.
 
(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over Issuer, nor
either Issuer’s shareholders is required for the execution by the Issuers of the
Transaction Documents and compliance and performance by Issuer of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct, neither the issuance and sale of
the Securities nor the performance of Issuer’s obligations under this Agreement
and all other agreements entered into by the Issuers relating thereto by the
Issuers will violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default in any material respect)
of a material nature under (A) the articles or certificate of incorporation,
charter or bylaws of Issuer, (B) any decree, judgment, order, law, treaty, rule,
regulation or determination applicable to the Issuers of any court, governmental
agency or body, or arbitrator having jurisdiction over Issuer or over the
properties or assets of Issuer or any of its Affiliates, or (C) the terms of any
bond, debenture, note or any other evidence of indebtedness, or any agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Issuers or any of its Affiliates is a party, by
which Issuer or any of its Affiliates is bound, or to which any of the
properties of Issuer or any of its Affiliates is subject, except, in the case of
(C), the violation, conflict, breach, or default of which would not have a
Material Adverse Effect and which would not serve as a basis for any rescission
of the issuance of the Securities.
 
 
5

--------------------------------------------------------------------------------

 
 
(g) The Securities. The Securities, and any other securities issuable upon
conversion or exercise thereof, upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;
 
(ii) have been duly and validly authorized;
 
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Issuers; and
 
(iv) will not result in a violation of Section 5 under the 1933 Act.
 
(h) Litigation. There is no pending or, to the best knowledge of the Issuers,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Issuers
that would affect the execution by Issuer or the performance by the Issuers of
its obligations under the Transaction Documents.
 
(i) Defaults. Issuer is not in violation of its articles of incorporation or
bylaws. Issuer is (i) not in default under or in violation of any other material
agreement or instrument to which it is a party or by which it or any of its
properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
(j) No General Solicitation. Neither Issuer, nor to its knowledge, any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the 1933 Act)
in connection with the offer or sale of the Securities.
 
(k) Capitalization. The authorized and outstanding capital stock of Blackhawk as
of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 4(d). Except as set forth on Schedule
4(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Issuers. All of the
outstanding shares of Common Stock of Issuer have been duly and validly
authorized and issued and are fully paid and nonassessable.
 
5. Regulation D Offering. The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
6. Resignations. Simultaneously with the execution and delivery of this
Agreement, Blackhawk shall cause to be executed and delivered to the Subscriber
undated Certificates of Resignation signed by each of the Directors of Blackhawk
which the Subscriber may date and deliver upon an Event of Default under the
Note.
 
7. Amendment to Series C Preferred Stock. The Issuers shall cause the
Certificate of Designation of the Series C Preferred Stock to be amended as set
forth in Exhibit D hereto.
 
8. Special Stockholder Meeting. Blackhawk will, upon the occurrence of an Event
of Default under, and as defined in, the Note, notwithstanding any provisions in
the charter documents, bylaws or other organizational documents of Blackhawk to
the contrary,  take or cause to be taken all necessary actions to call a special
meeting of the stockholders of Blackhawk promptly upon the demand of the
Subscriber for the transaction of such business as the Subscriber may set forth
in a written notice to Blackhawk delivered to Blackhawk after the occurrence of
an Event of Default.  In order to effect the foregoing, Blackhawk hereby grants
an irrevocable power of attorney, coupled with an interest, to the Subscriber,
its officers and directors, to execute and deliver such notices and filings and
to take such other actions necessary to duly call such special meeting.
 
9. Miscellaneous.
 
(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Issuers, to: (A) Terminus, Inc., 152 East
John Street, Carson City, Nevada, 89706, Attention: Frank Marshik, with a copy
by telecopier only to: Indeglia & Carney, P.C., 1900 Main Street, Suite 125,
Irvine, CA 92614, Attention: Marc A. Indeglia, Esq., telecopier number: (949)
851-5940, (B) The Blackhawk Fund, 1802 N. Carson Street, Suite 212, Carson City,
NV 89701, Attention: Frank Marshik, and (ii) if to the Subscriber, to: the one
or more addresses and telecopier numbers indicated on the signature pages
hereto.
 
(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Issuers nor the Subscriber have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Issuers shall be
assigned without prior notice to and the written consent of the Subscriber.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the Supreme Court of New York, New York County, or in
the United States District Court for the Southern District of New York. The
parties and the individuals executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Issuers
agree to submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 
(e) Specific Enforcement, Consent to Jurisdiction. The Issuers and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity. Subject to
Section 7(d) hereof, each of the Issuers, Subscriber and any signator hereto in
his personal capacity hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
ISSUERS:
TERMINUS, INC.
a Nevada corporation
 
   
   
  By:   /s/ Frank Marshik   

--------------------------------------------------------------------------------

Name: Frank Marshik  
Title: President
 
Dated: April 24, 2008

       
THE BLACKHAWK FUND
a Nevada corporation
 
   
   
  By:   /s/ Frank Marshik   

--------------------------------------------------------------------------------

Name: Frank Marshik
 
Title: President
 
Dated: April 24, 2008



 
9

--------------------------------------------------------------------------------

 


SUBSCRIBER
 
NOTE PRINCIAL
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
 
/s/ Gregg Goldberg

--------------------------------------------------------------------------------

(Signature)
 
By: Gregg Goldberg, Manager
 
$550,000.00



 
10

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Form of Note
   
Exhibit B
Blackhawk Series A Certificate of Designation
   
Exhibit C
Pledge Agreement
   
Exhibit D
Amendment to Blackhawk Series C Certificate of Designation

 
Schedule 4(d) Additional Issuances / Capitalization
 
 
11

--------------------------------------------------------------------------------

 

Schedule 4(d)



Capitalization:


The Blackhawk Fund


4,000,000,000 shares of Common Stock authorized, 562,293,791 of which are issued
and outstanding 150,000,000 shares of Class B Common Stock authorized,
30,000,000 of which are issued and outstanding 20,000,000 shares of Series A
Preferred Stock authorized, none of which are outstanding 10,000,000 shares of
Series B Preferred Stock authorized, 10,000,000 of which are issued and
outstanding 20,000,000 shares of Series C Preferred Stock authorized, 10,000,000
of which are issued and outstanding


Voting Rights:


Common Stock entitled to one vote per share on all matters submitted to
shareholder vote.
Class B Common Stock entitled to one vote per share on all matters submitted to
shareholder vote. Series A Preferred Stock have no voting rights.
Series B Preferred Stock entitled to one (1) vote per share
Series C Preferred Stock entitled to one hundred (100) votes per share.


Conversion Rights:


Series A Preferred Stock are convertible as set forth in Exhibit B.
Series B Preferred Stock is convertible at the rate of 200 to 1.
Series C Preferred Stock is not convertible.
 
 
12

--------------------------------------------------------------------------------

 
 